Exhibit 10.15
 


 
Targa Resources Partners
Long-Term Incentive Plan


Restricted Unit Grant Agreement


 
Grantee:                 ________________________
 
Grant Date:                      ____________, 20__
 
Number of Restricted Units:  ______________
 


 
1.
Grant of Restricted Units.  Targa Resources GP LLC (the “Company”) hereby grants
to you the above number of Restricted Units under the Targa Resources Partners
Long-Term Incentive Plan (the “Plan”) on the terms and conditions set forth
herein and in the Plan, which is incorporated herein by reference as a part of
this Agreement. In the event of any conflict between the terms of this Agreement
and the Plan, the Plan shall control.  Capitalized terms used in this Agreement
but not defined herein shall have the meanings ascribed to such terms in the
Plan, unless the context requires otherwise.

 
2.
Vesting. Except as otherwise provided in Paragraph 3 below, the Restricted Units
granted hereunder shall vest on the anniversary of the Grant Date as follows:

 
Anniversary of
Grant Date
 
Cumulative
Vested Percentage
 
Prior to 1st anniversary
    0%  
On the 1st anniversary
    33⅓%  
On the 2nd anniversary
    66⅔%  
On the 3rd anniversary
    100%  



Distributions on a Restricted Unit shall be vested when made and will be paid to
you currently.
 
3.
Events Occurring Prior to Full Vesting.

 
 
(a)
Death or Disability.  If your membership on the Board terminates as a result of
your death or a disability that substantially prevents you from performing your
duties (as determined by the Board), the Restricted Units then held by you (and
any distributions thereon being held) automatically will become fully vested
upon such termination.

 

 
 

--------------------------------------------------------------------------------

 

 
(b)
Other Terminations.  If your membership on the Board terminates for any reason
other than as provided in Paragraph 3(a) above, all unvested Restricted Units
then held by you automatically shall be forfeited without payment upon such
termination.

 
 
(c)
Change of Control.  All outstanding Restricted Units held by you automatically
shall become fully vested upon a Change of Control.

 
For purposes of this Paragraph 3, “membership on the Board” shall include being
an Employee or a Director of, or a Consultant to, the Company or an Affiliate.
 
4.
Unit Certificates.  A certificate evidencing the Restricted Units may be issued
in your name, pursuant to which you shall have all voting rights of a holder of
a Unit, if any.  The certificate shall bear the following legend:

 
The Units evidenced by this certificate have been issued pursuant to an
agreement made as of _________, 20__, a copy of which is attached hereto and
incorporated herein, between the Company and the registered holder of the Units,
and are subject to forfeiture to the Company under certain circumstances
described in such agreement.  The sale, assignment, pledge or other transfer of
the Units evidenced by this certificate is prohibited under the terms and
conditions of such agreement, and such Units may not be sold, assigned, pledged
or otherwise transferred except as provided in such agreement.
 
The Company may cause the certificate to be delivered upon issuance to the
Secretary of the Company as a depository for safekeeping until the forfeiture
occurs or the restrictions lapse pursuant to the terms of this Agreement.  Upon
request of the Company, you shall deliver to the Company a unit power, endorsed
in blank, relating to the Restricted Units then subject to the
restrictions.  Upon the lapse of the restrictions without forfeiture, the
Company shall cause a certificate or certificates to be issued without legend in
your name in exchange for the certificate evidencing the Restricted Units.
 
5.
Limitations Upon Transfer.  All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution, and shall not be subject to execution,
attachment, or similar process.  Upon any attempt by you to transfer, assign,
pledge, hypothecate, or otherwise dispose of such rights contrary to the
provisions in this Agreement or the Plan, or upon the levy of any attachment or
similar process upon such rights, such rights shall immediately become null and
void.

 
6.
Restrictions. By accepting this grant, you agree that any Units that you may
acquire upon vesting of this award will not be sold or otherwise disposed of in
any manner that would constitute a violation of any applicable federal or state
securities laws.  You also agree that (i) the certificates representing the
Units acquired under this award

 

 
 

--------------------------------------------------------------------------------

 

 
may bear such legend or legends as the Company deems appropriate in order to
assure compliance with applicable securities laws, (ii) the Company may refuse
to register the transfer of the Units acquired under this award on the transfer
records of the Partnership if such proposed transfer would in the opinion of
counsel satisfactory to the Partnership constitute a violation of any applicable
securities law, and (iii) the Partnership may give related instructions to its
transfer agent, if any, to stop registration of the transfer of the Units to be
acquired under this award.

 
7.
Withholding of Taxes.  To  the  extent that the grant or vesting of a Restricted
Unit or distribution thereon results in the receipt of compensation by you with
respect to which the Company or an Affiliate has a tax withholding obligation
pursuant to applicable law, unless other arrangements have been made by you that
are acceptable to the Company or such Affiliate, you shall deliver to the
Company or the Affiliate such amount of money as the Company or the Affiliate
may require to meet its withholding obligations under such applicable law.  No
delivery of a certificate issued without legend shall be made pursuant to this
Agreement until you have paid or made arrangements approved by the Company or
the Affiliate to satisfy in full the applicable tax withholding requirements of
the Company or Affiliate with respect to such event.

 
8.
Insider Trading Policy.  The terms of the Company’s Insider Trading Policy with
respect to Units are incorporated herein by reference.

 
9.
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and upon any person lawfully
claiming under you.

 
10.
Entire Agreement.  This Agreement and the Plan constitute the entire agreement
of the parties with regard to the subject matter hereof, and contain all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Units granted hereby.  Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.

 
11.
Modifications.  Except as provided below, any modification of this Agreement
shall be effective only if it is in writing and signed by both you and an
authorized officer of the Company.

 
12.
Governing Law.  This grant shall be governed by, and construed in accordance
with, the laws of the State of Texas, without regard to conflicts of laws
principles thereof.

 

  TARGA RESOURCES GP LLC          
 
By:
        Name:  Rene R. Joyce       Title:  Chief Executive Officer          

 
 
      

